Citation Nr: 1826984	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-44 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the 2014 calendar year due to use of knee braces.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1981 to August 1981, from May 1982 to May 1986, and from January 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 letter of determination by a Department of Veterans Affairs (VA) Medical Center (MC), in Durham, North Carolina.  


FINDINGS OF FACT

The knee braces the Veteran has been prescribed by VA for his bilateral knee disabilities have not been certified by the Undersecretary for Health or his designee in this case as causing wear and tear to the Veteran's clothing.  


CONCLUSION OF LAW

The criteria for a clothing allowance for the 2014 calendar year due to use of knee braces have not been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is being denied as a matter of law.  

On appeal, particularly in his August 2014 notice of disagreement, the Veteran has stated that he should be awarded a clothing allowance because his knee braces, which have been prescribed since discharge from service in 1996, are bulky and wear out his pants, even with the rubber covers.  He stated that he had to buy pants that were too large in order to accommodate the braces and have the waist taken in.  Also, the Velcro and Velcro buckle wraps wear through his pants, even with the rubber overcoat.  In his December 2014 substantive appeal, VA Form 9, the Veteran indicated that the foam over his braces still caused wearing and stretching to his clothing.  Finally, he stated that his brother has been awarded a clothing allowance; he questioned whether the federal standard was consistently applied.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162 (2012).

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(ii)(A) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  

38 C.F.R. § 3.810 (a)(1).

In this case, the Veteran has been issued bilateral knee braces for his service-connected disabilities.  Additionally, the Board acknowledges the Veteran's statements regarding stretching and wearing of his pants, as well as the need for alteration of his new clothing in order to accommodate his braces in this case.  

Initially, the Board reflects that evidence that his brother was awarded a clothing allowance is not binding on the Board as to the Veteran's claim.  See 38 U.S.C. 7104(c) (2012); 38 C.F.R. § 19.5 (2017).  Therefore, the Board finds the Veteran's statements that his brother was awarded a clothing allowance is not probative evidence with regards to whether the Veteran is entitled to a clothing allowance in this case.  

Next, the other evidence of record, particularly the notations from the Prosthetics Representative in the October 2014 statement of the case, indicate that the Veteran's bilateral knee braces are covered in fabric and the plastic stays are covered with Velcro stays and fasteners do not cause wear/tear to clothing.  

Accordingly, as the Under Secretary for Health's designee did not certify that those orthopedic appliances caused wear and tear to the Veteran's clothing in this case, the Board must deny a clothing allowance for the 2014 calendar year due to use of knee braces at this time, as a matter of law.  See 38 U.S.C. § 1162; 38 C.F.R. § 3.810; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Entitlement to a clothing allowance for the 2014 calendar year due to use of knee braces is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


